DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cagle et al. (# US 2015/0275007).
Cagle et al. discloses:
1. An inkjet pre-treatment fluid for dye sublimation printing, the inkjet pre-treatment fluid (fixer fluid; see Abstract) consisting of: 
a humectant (multiple co-solvent: [0016]; [0040]-[0041]); 

a surfactant ([0015]-[0016]); 
a co-solvent present in an amount up to about 50 wt % based on a total weight of the inkjet pre-treatment fluid (multiple co-solvent: 1-40%; [0016]; [0040]-[0041]); and 
a balance of water ([0015]). 
2. The inkjet pre-treatment fluid as defined in claim 1 wherein the cationic polymer is selected from the group consisting of polyamines, poly quaternium compounds, polyallylamine, polyallylamine sulfate, polyallylamine hydrochloride, allylamine/diallylamine copolymer, allylamine/diallylamine copolymer sulfate, allylamine/diallylamine copolymer hydrochloride, allylamine/dimethylallylamine, allylamine/dimethylallylamine copolymer sulfate, allylamine/dimethylallylamine copolymer hydrochloride, diallylamine, diallylamine sulfate, diallylamine hydrochloride, methyldiallylamine amide, methyldiallylamine amide sulfate, methyldiallylamine amide hydrochloride, diallylamine sulfur dioxide copolymer, diallylamine sulfur dioxide copolymer sulfate, diallylamine sulfur dioxide copolymer hydrochloride, methyl diallylamine sulfur dioxide copolymer, methyldiallylamine sulfur dioxide copolymer sulfate, methyldiallylamine sulfur dioxide copolymer hydrochloride, polyguanadine, polyethyleneimine, and combinations thereof ([0038]-[0039]). 
3. The inkjet pre-treatment fluid as defined in claim 1 wherein the humectant is selected from the group consisting of glycerol, ethoxylated glycerol, 2-methyl-1,3-propanediol, 1,2-propanediol, dipropylene glycol, and combinations thereof ([0041]). 

5. The inkjet pre-treatment fluid as defined in claim 1 wherein: 
the humectant is present in an amount ranging from about 12 wt % to about 20 wt % based on the total weight of the inkjet pre-treatment fluid (5-30%; [0036]); 
the cationic polymer is present in an amount ranging from about 2 wt % actives to about 3 wt % actives based on the total weight of the inkjet pre-treatment fluid (1 to 2.5%; [0038]); and 
the surfactant is present in an amount ranging from about 0.5 wt % to about 1 wt % based on the total weight of the inkjet pre-treatment fluid (0.01-10%; [0036]). 
6. The inkjet pre-treatment fluid as defined in claim 1 wherein the surfactant is selected from the group consisting of a non-ionic surfactant, a cationic surfactant ([0036]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al. (# US 2016/0208435) in view of Pearl et al. (# US 2007/0103529).
Oguchi et al. discloses: 
7. A printing method (see Abstract; [0063), comprising: 
inkjet printing, from an inkjet printhead ([0053]), a colorless inkjet pre-treatment fluid onto a textile substrate to form a pre-treated area on the textile substrate ([0063]), the colorless inkjet pre-treatment fluid (wetting composition; [0177]); 
thermal inkjet printing, from a thermal inkjet printhead ([0054]), a dye sublimation ink ([0016]-[0019]) onto the pre-treated area to form an ink layer on the textile substrate, the dye sublimation ink including: 
a disperse dye colorant dispersion present in an amount ranging from about 1 wt % actives to about 7 wt % actives based on a total weight of the dye sublimation ink (1 to 4%; [0016]-[0019]); 
a co-solvent system present in a total amount ranging from about 12 wt % to about 25 wt % based on the total weight of the ink (15 to 25%; [0028]), the co-solvent system consisting of: 
glycerol present in an amount ranging from about 9 wt % to about 20 wt % based on the total weight of the ink (15%; see Table: 1); 

a water soluble or water miscible organic solvent present in an amount ranging from 0 wt % to about 7 wt % based on the total weight of the ink (see Table: 1); 
an additive selected from the group consisting of a surfactant ([0020]-[0023]), a chelating agent, a buffer, a biocide, and combinations thereof ([0035]); and 
a balance of water ([0026]); 
drying the ink layer on the textile substrate ([0053]; see Examples); and 
exposing the dried ink layer on the textile substrate to a post-treatment process involving at least heat to form an image on the textile substrate ([0054]-[0055]; [0063]-[0064]). 
8. The printing method as defined in claim 7 wherein prior to thermal inkjet printing the dye sublimation ink, the method further comprises exposing the pre-treated area on the textile substrate to drying to form a dried pre-treated area on the textile substrate, and wherein the dye sublimation ink is printed on the dried pre-treated area to form the ink layer on the textile substrate ([0063]-[0064]). 
9. The printing method as defined in claim 8 wherein exposing the pre-treated area on the textile substrate to drying involves a drying temperature ranging from about 40 °C. to about 90 °C. and a drying time ranging from about 10 seconds to about 120 seconds (see Examples). 
10. The printing method as defined in claim 7 wherein the textile fabric is an uncoated polyester, a coated polyester, a polyester blend, or a nylon ([0066]). 


Oguchi et al. explicitly did not discloses: 
7. The colorless inkjet pre-treatment fluid including: 
a humectant; 
a cationic polymer; 
a surfactant; 
a co-solvent present in an amount up to about 50 wt % based on a total weight of the inkjet pre-treatment fluid; and 
a balance of water.
Pearl et al. teaches that to have the bleed free, high resolution and high definition printed image ([0041]),
7. The colorless inkjet pre-treatment fluid (wetting composition; [0044]; [0177]) including: 
a humectant (organic solvents; [0193]-[0197]; [0211]); 
a cationic polymer (polymer; [0061]; [0213]-[0216]); 
a surfactant (surface active agent; [0059]; [0217]); 
a co-solvent present in an amount up to about 50 wt % based on a total weight of the inkjet pre-treatment fluid (glycerin; [0218]; 0.5-15 wt.%; [0222]); and 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the pre-treatment fluid of Oguchi et al. by the aforementioned teaching of Pearl et al. in order to have the bleed free, high resolution and high definition printed image ([0041]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al. (# US 2016/0208435) in view of Pearl et al. (# US 2007/0103529) as applied to claims 7-11 above, and further in view of Feinn et al. (# US 2003/0081028).
Oguchi et al. and Pearl et al. discloses all the limitation of the inkjet printing method except :
12. The printing method as defined in claim 7 wherein thermal inkjet printing the dye sublimation ink involves applying to a heating resistor of the thermal inkjet printhead an operating energy that includes a margin over a turn-on energy (TOE) for the other printhead, wherein the margin ranges from about 10% to about 25% over the TOE. 
Feinn et al. teaches that to have high quality printed image, thermal inkjet printing the dye sublimation ink involves applying to a heating resistor of the thermal inkjet printhead an operating energy that includes a margin over a turn-on energy (TOE) for the other printhead, wherein the margin ranges from about 10% to about 25% over the TOE (approximately 20%; [0074]-[0079]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the printing method of Oguchi et al. as modified by .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al. (# US 2016/0208435) in view of Pearl et al. (# US 2007/0103529) as applied to claims 7-11 above, and further in view of Ikeda et al. (# US 2015/0275012).
Oguchi et al. discloses:
13. The printing method as defined in claim 7 wherein the dye sublimation ink includes: the chelating agent ([0035]). 
	Oguchi et al. in view of Pearl et al. explicitly did not discloses:
13. The chelating agent selected from the group consisting of methylglycinediacetic acid, trisodium salt; 4,5-dihydroxy-1,3-benzenedisulfonic acid disodium salt monohydrate; ethylenediaminetetraacetic acid; hexamethylenediamine tetra(methylene phosphonic acid), potassium salt; and combinations thereof; and the surfactant selected from the group consisting of oleth-3-phosphate, ethoxylated 2,4,7,9-tetramethyl 5 decyn-4,7-diol, and combinations thereof. 
Ikeda et al. teaches to have the bleed free printed image, the chelating agent selected from the group consisting of methylglycinediacetic acid, trisodium salt; 4,5-dihydroxy-1,3-benzenedisulfonic acid disodium salt monohydrate; ethylenediaminetetraacetic acid; hexamethylenediamine tetra(methylene phosphonic acid), potassium salt; and combinations thereof ([0050]); and the surfactant selected from the group consisting of oleth-3-phosphate, ethoxylated 2,4,7,9-tetramethyl 5 decyn-4,7-diol, and combinations thereof ([0045]-[0047]). 
.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feinn et al. (# US 2003/0081028) in view of Oguchi et al. (# US 2016/0208435) and Pearl et al. (# US 2007/0103529).
Feinn et al. discloses: 
14. An inkjet printing system (element: 10, figure: 1), comprising: at least two inkjet printheads (element: 12, figure: 1; [0025]), each of the printheads including: a base substrate; an other substrate defined on the base substrate, the other substrate having defined therein at least one fluid feed opening and at least one fluid chamber, wherein the at least one fluid feed opening is in operative and fluid communication with the at least one fluid chamber and with a fluid channel to supply a fluid thereto (see claims 13-14, 19; figure: 1-7); a nozzle plate disposed on a portion of the other substrate, the nozzle plate having at least one orifice defined therein (see claims 15-16), the at least one orifice being in fluid communication with the at least one fluid chamber (see claims 15-20); and a firing element operatively disposed on the base substrate and proximate to, and operatively associated with the at least one fluid chamber and the at least one orifice (figure: 3, claim 21); wherein a first of the inkjet printheads is a thermal inkjet printhead ([0033]) or a piezoelectric inkjet printhead ([0033]).


Feinn et al. explicitly did not discloses:
14. A colorless inkjet pre-treatment fluid, including: a humectant; a cationic polymer; a surfactant; a co-solvent present in an amount up to about 50 wt % based on a total weight of the inkjet pre-treatment fluid; and a balance of water; and 
wherein a second of the inkjet printheads is a thermal inkjet printhead containing a dye sublimation ink, including: a disperse dye colorant dispersion present in an amount ranging from about 1 wt % actives to about 7 wt % actives based on a total weight of the dye sublimation ink; a co-solvent system present in a total amount ranging from about 12 wt % to about 25 wt % based on the total weight of the ink, the co-solvent system consisting of: glycerol present in an amount ranging from about 9 wt % to about 20 wt % based on the total weight of the ink; ethoxylated glycerol present in an amount ranging from 0 wt % to about 5 wt % based on the total weight of the ink; and a water soluble or water miscible organic solvent present in an amount ranging from 0 wt % to about 7 wt % based on the total weight of the ink; an additive selected from the group consisting of a surfactant, a chelating agent, a buffer, a biocide, and combinations thereof; and a balance of water. 
Pearl et al. teaches that to have the bleed free, high resolution and high definition printed image ([0041]),
14. The colorless inkjet pre-treatment fluid (wetting composition; [0044]; [0177]) including: 
a humectant (organic solvents; [0193]-[0197]; [0211]); 
a cationic polymer (polymer; [0061]; [0213]-[0216]); 
a surfactant (surface active agent; [0059]; [0217]); 
a co-solvent present in an amount up to about 50 wt % based on a total weight of the inkjet pre-treatment fluid (glycerin; [0218]; 0.5-15 wt.%; [0222]); and 
a balance of water ([0055]; [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the pre-treatment fluid of Feinn et al. by the aforementioned teaching of Pearl et al. in order to have the bleed free, high resolution and high definition printed image ([0041]).

Oguchi et al. teaches: 
14. The dye sublimation ink including: 
a disperse dye colorant dispersion present in an amount ranging from about 1 wt % actives to about 7 wt % actives based on a total weight of the dye sublimation ink (1 to 4%; [0016]-[0019]); 
a co-solvent system present in a total amount ranging from about 12 wt % to about 25 wt % based on the total weight of the ink (15 to 25%; [0028]), the co-solvent system consisting of: 

ethoxylated glycerol present in an amount ranging from 0 wt % to about 5 wt % based on the total weight of the ink (3%; see Table: 1); and 
a water soluble or water miscible organic solvent present in an amount ranging from 0 wt % to about 7 wt % based on the total weight of the ink (see Table: 1); 
an additive selected from the group consisting of a surfactant ([0020]-[0023]), a chelating agent, a buffer, a biocide, and combinations thereof ([0035]); and 
a balance of water ([0026]); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the dye ink of Feinn et al. by the aforementioned teaching of Oguchi et al. in order to have the high resolution and high definition printed image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Sarkisian et al. (# US 2014/0118449) discloses a white pre-treatment composition and printing method using such pre-treatment composition are disclosed. Said white pre-treatment composition encompasses a liquid vehicle, a polyvalent metal salt, a latex resin and, at least, 8 wt % of a titanium dioxide particles dispersion. Also disclosed is an ink-set containing said white pre-treatment composition and, at least, an ink composition comprising a liquid vehicle and a colorant (see Abstract).

(3) Li (# US 2013/0027451) discloses an ink jettable fixer ink including a water soluble or water dispersible amphoteric polymer, wherein the amphoteric polymer contains both a cationic charge and an anionic charge within the same molecule, wherein the mole ratio of cationic charge to anionic charge is greater than 1; wherein the ink jettable fixer ink does not contain a colorant; and wherein the amphoteric polymer forms a water insoluble solid precipitate when mixing with an anionic charged ink jet ink (see Abstract).
(4) Anton et al. (# US 2010/0231671) disclose an inkjet printing on non-porous or low porous media and to a pretreatment solution for the non-porous or low porous media that allows high quality printing thereon. The preferred digitally printed inks are disperse dye or pigmented inks (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853